DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/26/2022 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,004,905 in view of Yoo et al. (US Pub 2012/0049726 A1) and Bian (US Pub 2020/0105187 A1). 
The present application
US Patent No. 11,004,905
Claim 1: A display panel, comprising: a plurality of pixels arranged in an array in a first direction and a second direction intersecting the first direction, each pixel comprising: 
a first sub-pixel having a first light-emitting zone configured to emit light of a first color;
 a second sub-pixel having a second light-emitting zone configured to emit light of a second color; and
 a third sub-pixel having a third light-emitting zone configured to emit light of a third color, 

wherein the plurality of pixels comprise a first pixel and a second pixel, the first light- emitting zone of the first pixel is adjacent to the second light-emitting zone and the third light- emitting zone of the second pixel, , the first light-emitting zone of the first pixel has a substantially polygonal shape, the substantially polygonal shape comprising:

 a first side substantially parallel to one side of the second light-emitting zone of the first pixel, and the one side of the second light-emitting zone of the first pixel being opposite to the first light-emitting zone; and
 a second side substantially parallel to one side of the third light-emitting zone of the first pixel, and the one side of the third light-emitting zone of the first pixel being opposite to the first light-emitting zone;
 a third side substantially parallel to one side of the second light-emitting zone of the second pixel, and the one side of the second light-emitting zone of the second pixel being opposite to the first light-emitting zone; and a fourth side substantially parallel to one side of the third light-emitting zone of the second pixel, and the one side of the third light-emitting zone of the second pixel being opposite to the first light-emitting zone, and wherein the second light-emitting zone of the first pixel and the second light-emitting zone of the second pixel are connected to each other via a connecting line to constitute a string of light-emitting zones.
Claim 1: A display panel, comprising: a plurality of pixels arranged in an array in a first direction and a second direction intersecting the first direction, each pixel being consisting of: 
a first sub-pixel having a first light-emitting zone configured to emit light of a first color; 
a second sub-pixel having a second light-emitting zone configured to emit light of a second color; and 
a third sub-pixel having a third light-emitting zone configured to emit light of a third color, 

wherein the first, second, and third light-emitting zones are arranged in a triangle such that the first, second, and third light-emitting zones respectively cover three vertices of the triangle, and
 one side of the triangle is substantially parallel to the first direction, and wherein the second and third light-emitting zones respectively cover two vertices of three vertices of the triangle, and the two vertices defines the side of the triangle which is substantially parallel to the first direction, the display panel further comprising: a base substrate on which the plurality of pixels are formed, wherein each of the first, second, and third sub-pixels comprises an organic light emitting diode comprising an organic light emitting layer, wherein the organic light-emitting layers of any two sub-pixels directly adjacent in the first direction and having light-emitting zones configured to emit light of a same color are formed such that orthographic projections of the organic light-emitting layers onto the base substrate are in communication with each other; wherein the plurality of pixels are arranged such that any two pixels directly adjacent in the first direction have respective patterns of first, second, and third light-emitting zones, the respective patterns of first, second, and third light-emitting zones being substantially mirror symmetrical to each other with respect to a symmetry axis, wherein the symmetry axis is substantially parallel to the second direction, wherein the plurality of pixels are arranged such that any two diagonally adjacent pixels have a substantially repeating pattern of first, second and third light-emitting zones with respect to each other, wherein each of the second light-emitting zone and the third light-emitting zone has a size in the second direction larger than that in the first direction, wherein the first light-emitting zone has a substantially rectangular shape, the substantially rectangular shape having a longer side substantially parallel to the side of the second light-emitting zone opposite to the first light-emitting zone and a shorter side substantially parallel to the side of the third light-emitting zone opposite to the first light-emitting zone, and wherein the first, second, and third light-emitting zones have first, second, and third areas, respectively, and wherein the second area is greater than the first area and greater than the third area.


	Claim 1 of US Patent No. 11,004,905 does not recite the limitations “the plurality of pixels comprise a first pixel and a second pixel, the first light-emitting zone of the first pixel is adjacent to the second light-emitting zone and the third light emitting zone of the second pixel, the first light emitting zone of the first pixel has a substantially polygonal shape, the substantially polygonal shape comprising: a first side substantially parallel to one side of the second light-emitting zone of the first pixel, and the one side of the second light-emitting zone of the first pixel being opposite to the first light-emitting zone; and a second side substantially parallel to one side of the third light-emitting zone of the first pixel, and the one side of the third light-emitting zone of the first pixel being opposite to the first light-emitting zone; a third side substantially parallel to one side of the second light-emitting zone of the second pixel, and the one side of the second light-emitting zone of the second pixel being opposite to the first light-emitting zone; and a fourth side substantially parallel to one side of the third light-emitting zone of the second pixel, and the one side of the third light-emitting zone of the second pixel being opposite to the first light-emitting zone”.
	Yoo et al. (US Pub 2012/0049726 A1) teaches that the plurality of pixels comprise a first pixel (e.g., first pixel 1-1P, Fig.10) and a second pixel (e.g., a second pixel 2-1P), the first light-emitting zone of the first pixel has a substantially polygonal shape (the blue sub-pixel B1 has a diamond shape), the first light-emitting zone of the first pixel is adjacent to the second light-emitting zone and the third light emitting zone of the second pixel (see Fig.10, the blue sub-pixel B1 of the first pixel 1-1P is adjacent to the Red sub-pixel R of the second pixel 2-1P and the Green sub-pixel G of the second pixel 2-1P); the substantially polygonal shape comprising: a first side substantially parallel to one side of the second light-emitting zone of the first pixel (a first side of the blue sub-pixel B1 is parallel to one side of the red sub-pixel R), and the one side of the second light-emitting zone of the first pixel being opposite to the first light-emitting zone (the one side of the red sub-pixel R is opposite to the blue sub-pixel B1); and a second side substantially parallel to one side of the third light-emitting zone of the first pixel (a second side of the blue sub-pixel B1 is parallel to one side of the green sub-pixel G), and the one side of the third light-emitting zone of the first pixel being opposite to the first light-emitting zone (the one side of the green sub-pixel G is opposite to the blue sub-pixel B1); a third side substantially parallel to one side of the second light-emitting zone of the second pixel (Fig.10, a third side of the blue sub-pixel B1 of the first pixel 1-1P is parallel to one side of the red sub-pixel R of the second pixel 2-1P), and the one side of the second light-emitting zone of the second pixel being opposite to the first light-emitting zone (see Fig.10); and a fourth side substantially parallel to one side of the third light-emitting zone of the second pixel, and the one side of the third light-emitting zone of the second pixel being opposite to the first light-emitting zone (see Fig.10).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include the pixel arrangement of Yoo into the present application. The motivation would have been in order to obtain an OLED display having advantages in an aperture ratio, color reproduction and resolution (Yoo, [0003]).
	Claim 1 of US Patent No. 11,004,905 does not recite the limitations “the second light-emitting zone of the first pixel and the second light-emitting zone of the second pixel are connected to each other via a connecting line to constitute a string of light-emitting zones”.
	Bian further teaches that “the second light-emitting zone of the first pixel and the second light-emitting zone of the second pixel are connected to each other via a connecting line to constitute a string of light-emitting zones (Fig.8, sub-pixels having the same color in each pixel unit are connected together to constitute a string of light-emitting diodes).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the recitation of Claim 1 of US Patent No. 11,004,905 to include method of Bian of connecting sub-pixels having the same color in each pixel to form a string of light emitting diodes. The motivation would have been in order to simplify the driving circuit (Bian, para. [0032,0036,0043]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1,3-9,15,20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (US Pub 2012/0049726 A1, referred to as “Yoo”) in view of Bian (US Pub 2020/0105187 A1, referred to as “Bian”. It is noted that Bian is applied to reject amended new subject matter which is not disclosed in the earlier filed applications. The new amended subject matter is entitled to the 04/14/2021 effective filing date of this instant continuation-in-part application).
Regarding claim 1; Yoo teaches a display panel (a display panel, Fig.10), comprising: 
a plurality of pixels arranged in an array in a first direction and a second direction intersecting the first direction (Fig.10, a plurality of pixels are arranged in an array in a horizontal direction and a vertical direction), each pixel (e.g., a first pixel region 1-1P) comprising: 
a first sub-pixel having a first light-emitting zone configured to emit light of a first color (a blue sub-pixel B1); 
a second sub-pixel having a second light-emitting zone configured to emit light of a second color (a red sub-pixel R); and 
a third sub-pixel having a third light-emitting zone configured to emit light of a third color (a green sub-pixel G), 
wherein the plurality of pixels comprise a first pixel (e.g., a first pixel 1-1P) and a second pixel (a second pixel 2-1P), the first light-emitting zone of the first pixel is adjacent to the second light-emitting zone of the second pixel and the third light-emitting zone of the second pixel (see Fig.10, the blue sub-pixel B1 of the first pixel 1-1P is adjacent to the red sub-pixel R of the second pixel 2-1P and the green sub-pixel G of the second pixel 2-1P), the first light-emitting zone of the first pixel has a substantially polygonal shape (the blue sub-pixel B1 has a diamond shape), the substantially polygonal shape comprising: 
[AltContent: textbox (Fourth side)][AltContent: arrow][AltContent: textbox (Third side)][AltContent: arrow][AltContent: textbox (Second side)][AltContent: arrow][AltContent: textbox (First side)][AltContent: arrow]
    PNG
    media_image1.png
    1683
    1920
    media_image1.png
    Greyscale

a first side substantially parallel to one side of the second light-emitting zone of the first pixel (a first side of the blue sub-pixel B1 is parallel to one side of the red sub-pixel R), and the one side of the second light-emitting zone of the first pixel being opposite to the first light-emitting zone (the one side of the red sub-pixel R is opposite to the blue sub-pixel B1); and 
a second side substantially parallel to one side of the third light-emitting zone of the first pixel (a second side of the blue sub-pixel B1 is parallel to one side of the green sub-pixel G), and the one side of the third light-emitting zone of the first pixel being opposite to the first light-emitting zone (the one side of the green sub-pixel G is opposite to the blue sub-pixel B1);
a third side substantially parallel to one side of the second light-emitting zone of the second pixel; and the one side of the second light-emitting zone of the second pixel being opposite to the first light-emitting zone (Fig.10, a third side of the blue sub-pixel B1 of the first pixel 1-1P is parallel to one side of the red sub-pixel R of the second pixel 2-1P); and a fourth side substantially parallel to one side of the third light-emitting zone of the second pixel, and the one side of the third light-emitting zone of the second pixel being opposite to the first light-emitting zone (Fig.10, a fourth side of the blue sub-pixel B1 of the first pixel 1-1P is parallel to one side of the green sub-pixel G of the second pixel 2-1P).
	Yoo does not teach that the second light-emitting zone of the first pixel and the second light-emitting zone of the second pixel are connected to each other via a connecting line to constitute a string of light-emitting zones.
	Bian teaches that the second light-emitting zone of the first pixel and the second light-emitting zone of the second pixel are connected to each other via a connecting line to constitute a string of light-emitting zones (Fig.8, para. [0036,0086-0089], sub-pixels having the same color are connected together to form a string of light emitting diodes. Each string of the light emitting diodes is connected to the same driving circuit. For example, as annotated in Fig.8 reproduced below, the red sub-pixels in each of pixels are connected together to form a string of light emitting diodes which is connected to a single driving circuit).
[AltContent: textbox (Red sub-pixels)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    589
    546
    media_image2.png
    Greyscale

(Fig.8 of Bian reproduced)
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Yoo to include the method of Bian of connecting light emitting diodes having the same color to form a string of the light emitting diodes. The motivation would have been in order to reduce a wiring layout design and to obtain higher transmittance (Bian, para. [0032]).
Regarding claim 3; Yoo and Bian teach the display panel of claim 1 as discussed above. Yoo further teaches that that in one of the plurality of pixels, the first, second, and third light-emitting zones are arranged in a triangle (see Fig.10) such that the first, second, and third light-emitting zones respectively cover three vertices of the triangle (e.g., in the first pixel region 1-1P; the red sub-pixel R, the green sub-pixel G, and the blue sub-pixel B1 are arranged in a triangle such that three sub-pixels respectively covers three vertices of the triangle), and one side of the triangle is substantially parallel to the first direction, and wherein the second and third light-emitting zones respectively cover two vertices of three vertices of the triangle, and the two vertices define the side of the triangle which is substantially parallel to the first direction (one side of the triangle passing through the red sub-pixel R and the green sub-pixel G is parallel to the horizontal direction).
Regarding claim 4; Yoo and Bian teach the display panel of claim 3 as discussed above. Yoo further teaches that the plurality of pixels are arranged along the first direction, and a line connecting centers of the first light-emitting zones in the plurality of pixels is substantially parallel to the first direction (Fig.10, the plurality of pixel regions are arranged in the horizontal direction, a line connecting the blue sub-pixels is substantially parallel to the horizontal direction).
Regarding claim 5; Yoo and Bian teach the display panel of claim 3 as discussed above. Yoo further teaches that in one of the plurality of pixels, a line connecting a center of the second light-emitting zone and a center of the third light-emitting zone is substantially parallel to the first direction (Fig.10, a line connecting the centers of red sub-pixel R and green sub-pixel G is parallel to the horizontal direction).
Regarding claim 6; Yoo and Bian teach the display panel of claim 1 as discussed above. Yoo further teaches that in the plurality of pixels, the first light-emitting zones have the same shape, the second light-emitting zones have the same shape, and the third light-emitting zones have the same shape (Fig.10; the red sub-pixels have the same shape; the green sub-pixels have the same shape; and the blue sub-pixels have the same shape).
Regarding claim 7; Yoo and Bian teach the display panel of claim 1 as discussed above. Yoo further teaches that the plurality of pixels are arranged such that two pixels directly adjacent in the first direction have respective patterns of first, second, and third light-emitting zones (e.g., the first pixel region 1-1P and a third pixel region 1-2P have respective patterns of red, green, blue sub-pixels), the respective patterns of first, second, and third light-emitting zones being substantially mirror symmetrical to each other with respect to a symmetry axis, wherein the symmetry axis is substantially parallel to the second direction (the first pixel region 1-1P and the third pixel region 1-2P are symmetric to each other with respect to a symmetry axis which is parallel to the vertical direction).
Regarding claim 8; Yoo and Bian teach the display panel of claim 1 as discussed above. Yoo further teaches that the plurality of pixels are arranged such that, in four pixels distributed in a 2*2 matrix (Fig.10, a matrix includes first pixel region 1-1P, the second pixel region 2-1P, the third pixel region 1-2P, and a fourth pixel region 2-2P), two diagonally adjacent pixels have substantially repeating patterns of first, second and third light-emitting zones with respect to each other (the first pixel region 1-1P and the fourth pixel region 2-2P have the same patterns of red, green, blue sub-pixels. The first pixel region and the fourth pixel region are two diagonally adjacent pixel regions).
Regarding claim 9; Yoo and Bian teach the display panel of claim 1 as discussed above. Yoo further teaches that in each of the plurality of pixels, the second light-emitting zone and the third light-emitting zone each have a substantially trapezoidal shape (see Fig.10, the red sub-pixel and the green sub-pixel have a trapezoidal shape), the substantially trapezoidal shape having a longer base side and a shorter base side substantially parallel to each other (see Fig.10, the trapezoidal shape has a longer base side and a shorter base side), and wherein the shorter base side of the second light-emitting zone and the shorter base side of the third light-emitting zone are opposite and substantially parallel to each other (see Fig.10).
Regarding claim 15; Yoo and Bian teach the display panel of claim 1 as discussed above. Yoo further teaches that at least one of a first line or a second line sequentially connecting the luminance centers of the pixels arranged in the first direction or the second direction is a straight line (Fig.10, two adjacent pixels in the horizontal (and vertical) direction have the same configuration. Therefore, a line crossing two luminance centers of the two adjacent pixels in a horizontal direction would be parallel to the horizontal direction. Therefore, a first line sequentially connecting luminance centers of a plurality of pixels in the same row would be a straight line parallel to the horizontal direction).
Regarding claim 20; Yoo and Bian teach the display panel of claim 1 as discussed above. Yoo further teaches a display device comprising the display panel ([0003,0014], an organic electroluminescent display (OELD) device).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (US Pub 2012/0049726 A1) in view of Bian (US Pub 2020/0105187 A1) as applied to claim 5 above; further in view of Chao et al. (US Pub 2008/0001525 A1, referred to as “Chao”).
Regarding claim 10; Yoo and Bian teach the display panel of claim 5 as discussed above. Yoo further teaches that in each of the plurality of pixels, an arrangement direction of both the second light-emitting zone and the third light-emitting zone is substantially parallel to the first direction or the second direction (see Fig.3, the red sub-pixel R and the green sub-pixel G are arranged in a horizontal direction).
Yoo and Bian do not teach that a size of the first light-emitting zone in the arrangement direction is smaller than a sum of sizes of both the second light-emitting zone and the third light-emitting zone in the arrangement direction.
Chao teaches that a size of the first light-emitting zone in the arrangement direction is smaller than a sum of sizes of both the second light-emitting zone and the third light-emitting zone in the arrangement direction (Fig.1a, 2b; Chao discloses a pixel arrangement including a red subpixel R having a width Rx, a blue subpixel B having a width Bx, and a green subpixel G having a width Gx. Chao further discloses that the widths Rx, Bx, and Gx may be substantially identical ([0030]). Therefore, a width Gx is smaller than a sum of the width Rx and the width Bx).
At the time of invention was effectively filed, it would have been obvious to one ordinary skill in the art to modify the display of Yoo and Bian to include the pixel arrangement of Chao of providing a pixel including three subpixels having the same width. The motivation would have been in order to reduce the level of difficulty in the manufacturing process (Chao, [0030]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (US Pub 2012/0049726 A1) in view of Bian (US Pub 2020/0105187 A1) as applied to claim 1 above; further in view of Qiu et al. (US Pub 2016/0329385 A1, referred to as “Qiu”) and Chao et al. (US Pub 2008/0001525 A1).
Regarding claim 11; Yoo and Bian teach the display panel of claim 1 as discussed above. 
	Yoo does not teach in the plurality of pixels, the second light-emitting zone and its adjacent second light-emitting zone (In particular, Yoo does not teach that that red sub-pixels of two adjacent pixels are arranged adjacent to each other).
	Qiu teaches in the plurality of pixels, the second light-emitting zone and its adjacent second light-emitting zone (Fig.3, Qiu discloses a pixel arrangement in a horizontal mirror image. More specifically, a red sub-pixel R of a first pixel is adjacent to a red sub-pixel of a second pixel adjacent to the first pixel in the horizontal direction).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the pixel arrangement of Yoo to include the method of Qiu of arranging pixels in the horizontal mirror such that two sub-pixels of two adjacent pixels in the horizontal direction having the same color. The motivation would have been in order to improve pixel density and to improve the resolution of the OLED display (Qiu, [0074]). Accordingly, the OLED display of Yoo as modified by the arrangement of Qiu can be illustrated as below:
[AltContent: textbox (b1)][AltContent: arrow][AltContent: textbox (a1)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    363
    511
    media_image3.png
    Greyscale

(Fig.10 of Yoo as modified by Qiu)
	Yoo and Qiu do not teach that in the plurality of pixels, a shortest distance between the second light-emitting zone and its adjacent second light-emitting zone is not greater than a shortest distance between the second light-emitting zone and its adjacent third light-emitting zone; and/or a shortest distance between the third light-emitting zone and its adjacent third light-emitting zone is not greater than a shortest distance between the second light-emitting zone and its adjacent third light-emitting zone.
	Chao teaches that in the plurality of pixels, a shortest distance between the red light-emitting zone and its adjacent blue light-emitting zone is not greater than a shortest distance between the red light-emitting zone and its adjacent blue light-emitting zone (Fig.2b, Chao discloses a pixel arrangement in which a distance between a red subpixel and a blue subpixel within a first pixel is a1. A distance between a blue subpixel of first pixel and a red subpixel of a second pixel adjacent to the first pixel in the horizontal direction is b1. Para.[0033], the distance a1 is approximate to the distance b1. In other words, the distance a1 is not greater than the distance b1).

    PNG
    media_image4.png
    1089
    1459
    media_image4.png
    Greyscale

(Fig.2b of Chao reproduced)
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the pixel arrangement of Yoo as modified by Qi to include the teaching of Chao of arranging pixels in a horizontal direction in which distances between the sub-pixels are substantially the same. Accordingly, a combination of Yoo, Qiu, and Chao would render a pixel arrangement in which a distance a1 between a red sub-pixel R of a first pixel and its adjacent red sub-pixel is equal to (not greater than) a distance b1 between the red sub-pixel and its adjacent green sub-pixel. Therefore, the combination of Yoo, Qiu, and Chao further teach that, in the plurality of pixels, a shortest distance between the second light-emitting zone and its adjacent second light-emitting zone is not greater than a shortest distance between the second light-emitting zone and its adjacent third light-emitting zone. The motivation would have been in order to reduce the level of difficulty in the manufacturing process (Chao, [0030]).

Claims 12,13 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (US Pub 2012/0049726 A1) in view of Bian (US Pub 2020/0105187 A1) as applied to claim 1 above; further in view of Park et al. (US Pub 2012/0056531 A1, referred to as “Park”).
Regarding claim 12; Yoo and Bian teach the display panel of claim 1 as discussed above. Yoo and Bian do not teach that in the plurality of pixels: a plurality of second light-emitting zones or third light-emitting zones arranged in the second direction are connected to a same data line; a plurality of first light-emitting zones arranged in the second direction are connected to a same data line; a first light-emitting zone, a second light-emitting zone, and a third light-emitting zone in a same pixel are connected to a same control line; and two adjacent pixels in the first direction are connected to a same control line, and wherein the control line comprises at least one of a scan line, a light-emitting control line, or a reset control line.
Park teaches that in the plurality of pixels: a plurality of second light-emitting zones or third light-emitting zones arranged in the second direction are connected to a same data line (Figs.3 and 4, [0044],Park discloses a display panel comprising a plurality of pixels arranged between two gate lines (e.g., GL1 and GL2, Fig.4. In particular, a red subpixel R of each pixel in the same column is connected to the same data line DL1. A green subpixel G of each pixel in the same column (e.g., first column, Figs.3,4) is connected to the same data line DL2); a plurality of first light-emitting zones arranged in the second direction are connected to a same data line (Figs.3,4; a blue subpixel B of each pixel in the same column (e.g., first column) is connected to the same data line DL2); a first light-emitting zone, a second light-emitting zone, and a third light-emitting zone in a same pixel are connected to a same control line (Fig.4, the red subpixel SPr, the green subpixel SGg, and the blue subpixel SPb are connected to the same gate line GL1); and two adjacent pixels in the first direction are connected to a same control line (Figs.3, 4; two pixels P1 and P2 arranged in the horizontal direction are connected to the same gate line GL1), and wherein the control line comprises at least one of a scan line, a light-emitting control line, or a reset control line (Fig.4, the same control line is the gate line GL1).

    PNG
    media_image5.png
    1914
    1868
    media_image5.png
    Greyscale

(Fig.4 of Park reproduced)
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Yoo to include the teaching of Park of connecting subpixels in the same column to the same data line; and connecting subpixels in the same row to the same gate line. The motivation would have been in order to simplify the pixel circuit.
Regarding claim 13; Yoo, Bian, and Park teach the display panel of claim 12 as discussed above. Yoo does not teach that both the data line to which the plurality of second light-emitting zones or third light-emitting zones arranged in the second direction are connected and the data line to which the plurality of first light-emitting zones arranged in the second direction are connected are alternately arranged in the first direction.
	Park teaches that both the data line to which the plurality of second light-emitting zones or third light-emitting zones arranged in the second direction are connected and the data line to which the plurality of first light-emitting zones arranged in the second direction are connected are alternately arranged in the first direction (Fig.4, the first to third data lines DL1, DL2, and DL3 are alternately arranged in the horizontal direction).
	The motivation is the same as the rejection of claim 12 above.

Claims 16,17 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (US Pub 2012/0049726 A1) in view of Bian (US Pub 2020/0105187 A1) as applied to claim 1 above; further in view of Qiu et al. (US Pub 2016/0329385 A1).
Regarding claim 16; Yoo and Bian teach the display panel of claim 1 as discussed above. Yoo does not teach that at least one of a first line or a second line sequentially connecting the luminance centers of the pixels arranged in the first direction or the second direction has a zigzag shape, and an acute angle between a polyline segment in the zigzag shape and an extending direction of the zigzag shape is less than 45 degrees.
	Qiu teaches that, in the plurality of pixels, two adjacent light-emitting zones of two adjacent pixels have the same color (Fig.3, Qiu discloses a pixel arrangement in a horizontal mirror image. More specifically, two adjacent light emitting regions of two adjacent pixels have the same color).
	Accordingly, the OLED display of Yoo as modified by the pixel arrangement of Qiu can be illustrated as below:
[AltContent: textbox (Zig-zag line)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image6.png
    766
    628
    media_image6.png
    Greyscale

(Fig.10 of Yoo as modified by Qiu)
Combination of Yoo, Bian, and Qiu further teaches that at least one of a first line or a second line sequentially connecting the luminance centers of the pixels arranged in the first direction or the second direction has a zigzag shape, and an acute angle between a polyline segment in the zigzag shape and an extending direction of the zigzag shape is less than 45 degrees (see Fig.10 of Yoo as modified by Chao and Qiu, a zig-zag line connecting luminance centers of pixels P1, P4, P5, and P6 arranged in the vertical direction. In addition, an acute angle between the zig-zag line and the vertical direction is less than 45 degrees).	
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the pixel arrangement of Yoo to include the method of Qiu of arranging pixels in the horizontal mirror such that two sub-pixels of two adjacent pixels in the horizontal direction having the same color. The motivation would have been in order to improve pixel density and to improve the resolution of the OLED display (Qiu, [0074]).
Regarding claim 17; Yoo and Bian teach the display panel of claim 1 as discussed above. Yoo and Bian do not teach that two second light-emitting zones respectively comprised in two pixels adjacent in the first direction are adjacent to each other, and the two second light-emitting zones are substantially symmetrical with respect to a symmetry axis, and the symmetry axis is parallel to the longest side of one of the two second light-emitting zones.
[AltContent: connector][AltContent: oval]
    PNG
    media_image7.png
    1089
    1356
    media_image7.png
    Greyscale

(Fig.3 of Qiu reproduced)
Qiu teaches that two second light-emitting zones respectively comprised in two pixels adjacent in the first direction are adjacent to each other (see Fig.3, two adjacent red sub-pixels R are comprised in two pixels adjacent in the horizontal direction), and the two second light-emitting zones are substantially symmetrical with respect to a symmetry axis, and the symmetry axis is parallel to the longest side of one of the two second light-emitting zones (Fig.3, the two  red sub-pixels are symmetrical to each other about an axis parallel to the vertical direction).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the pixel arrangement of Yoo to include the method of Qiu of arranging pixels in the horizontal mirror such that two sub-pixels of two adjacent pixels in the horizontal direction having the same color. The motivation would have been in order to improve pixel density and to improve the resolution of the OLED display (Qiu, [0074]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (US Pub 2012/0049726 A1) in view of Bian (US Pub 2020/0105187 A1) as applied to claim 1 above; further in view of Lee et al. (US Pub. 2019/0157361 A1, referred to as “Lee”), Qiu et al. (US Pub 2016/0329385 A1), and Tian (US Pub. 2019/0237520 A1, referred to as “Tian”).
Regarding claim 18; Yoo and Bian teach the display panel of claim 1 as discussed above. Yoo does not teach that a base substrate on which the plurality of pixels are formed, wherein each of the first, second, and third sub-pixels comprises a light emitting diode comprising a first electrode, a light emitting layer, and a second electrode which are sequentially stacked in a direction away from the base substrate; and a pixel defining layer comprising a plurality of openings, the plurality of openings defining respective ones of the first, second and third light-emitting zones of the plurality of pixels, wherein an area of an orthographic projection of the light emitting layer onto the base substrate is larger than an area of an orthographic projection of a corresponding one of the plurality of openings onto the base substrate, such that the orthographic projection of the corresponding one of the plurality of openings falls within the orthographic projection of the light emitting layer; and wherein the light-emitting layers of any two sub-pixels directly adjacent in the first direction and having light-emitting zones configured to emit light of a same color are formed such that orthographic projections of the light-emitting layers onto the base substrate are in communication with each other.

    PNG
    media_image8.png
    359
    606
    media_image8.png
    Greyscale

(Fig.2 of Lee reproduced)
	Lee teaches a base substrate (a substrate 111, Fig.2) on which the plurality of pixels are formed (Fig.2), wherein each of the first, second, and third sub-pixels (three subpixels SB, SG, and SR) comprises an organic light emitting diode (an organic light emitting diode 130/140/150) comprising a first electrode (an anode layer 131/141/151), a light emitting layer (an organic layer 132/142/152), and a second electrode (a cathode layer 133/143/153) which are sequentially stacked in a direction away from the base substrate (see Fig.2); a pixel defining layer (bank layer 116) comprises a plurality of openings (the bank layer 116 define an opening as illustrated in Fig.2 reproduce above), the plurality of openings defining respective ones of the first, second and third light-emitting zones of the plurality of pixels (the bank layers 116 define a first opening, a second opening, and a third opening corresponding to the first subpixel SB, the second subpixel SG, and the third subpixel SR); wherein an area of an orthographic projection of the light emitting layer onto the base substrate is larger than an area of an orthographic projection of a corresponding one of the plurality of openings onto the base substrate, such that the orthographic projection of the corresponding one of the plurality of openings falls within the orthographic projection of the light emitting layer (see Fig.2 reproduced above, an orthogonal projection of the opening onto the substrate 111 is within an orthogonal projection of the organic layer onto the substrate 111).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the method of fabricating the display device of Yoo by stacking an anode layer, an organic layer, a cathode layer on a substrate as taught by Lee. The motivation would have been in order to minimize a luminance deviation depending on the lifetime of the pixels (Lee, para.[0002]).
Yoo and Lee do not teach that the light-emitting layers of any two sub-pixels directly adjacent in the first direction and having light-emitting zones configured to emit light of a same color are formed such that orthographic projections of the light-emitting layers onto the base substrate are in communication with each other.
Qiu teaches that the light-emitting layers of any two sub-pixels directly adjacent in the first direction and having light-emitting zones configured to emit light of a same color (Fig.3, the two  red sub-pixels are symmetrical to each other about an axis parallel to the vertical direction).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the pixel arrangement of Yoo to include the method of Qiu of arranging pixels in the horizontal mirror such that two sub-pixels of two adjacent pixels in the horizontal direction having the same color. The motivation would have been in order to improve pixel density and to improve the resolution of the OLED display (Qiu, [0074]).
Tian teaches the light-emitting layers of any two sub-pixels directly adjacent and having light-emitting zones configured to emit light of a same color are formed such that orthographic projections of the light-emitting layers onto the base substrate are in communication with each other (para.[0044,0047], an OLED display panel includes an array substrate and an OLED device disposed thereon. Fig.2, para.[0008,0013,0021], a light emitting layer of a corresponding subpixel and a light emitting layer of one of four subpixels arranged around having a same color as the corresponding subpixel are connected to each other. It is understood that an orthogonal projection of the light emitting layers on the substrate would be connected to each other).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the method of fabricating the display device of Yoo, Lee, and Qiu to include the method of connecting light emitting layers of two adjacent subpixels having the same color as taught by Tian. The motivation would have been in order to increase a resolution of the display panel (Tian, see Abstract, para.[0007,0060]).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (US Pub 2012/0049726 A1) in view of Bian (US Pub 2020/0105187 A1) as applied to claim 1 above; further in view of Kang et al. (US Pub. 2017/0162111 A1).
Regarding claim 19; Yoo and Bian teach the display panel of claim 1 as discussed above. Yoo does not teach a base substrate on which the plurality of pixels are formed, wherein each of the first, second, and third sub-pixels comprises a light emitting diode comprising a first electrode, a light emitting layer, and a second electrode which are sequentially stacked in a direction away from the base substrate; and a pixel defining layer comprising a plurality of openings, the plurality of openings defining respective ones of the first, second and third light-emitting zones of the plurality of pixels, wherein the first electrode is formed on a side of the pixel defining layer close to the base substrate, and at least part of the first electrode is exposed by the plurality of openings formed in the pixel defining layer; and wherein two first electrodes of two second sub-pixels or two first electrodes of two third sub-pixels in at least two pixels adjacent in the first direction or the second direction are electrically connected.

[AltContent: arrow][AltContent: arrow][AltContent: textbox (Pixel defining layer 212)][AltContent: arrow]
    PNG
    media_image9.png
    2178
    1075
    media_image9.png
    Greyscale

(Fig.8 of Kang reproduced)
	Kang teaches a base substrate (a substrate 100) on which the plurality of pixels are formed (Fig.8), wherein each of the sub-pixels comprises a light emitting diode comprising a first electrode (a pixel electrode 221’), a light emitting layer (an intermediate layer 222’), and a second electrode (an opposite electrode 223’) which are sequentially stacked in a direction away from the base substrate (Fig.8); and a pixel defining layer (a pixel defining layer 212, Fig.4, [0104]) comprising a plurality of openings (Fig.8), the plurality of openings defining respective ones of the light-emitting zones of the plurality of pixels (see Fig.8), wherein the first electrode is formed on a side of the pixel defining layer close to the base substrate (Fig.8), and at least part of the first electrode is exposed by the plurality of openings formed in the pixel defining layer (Fig.8, [0104], the pixel defining layer 212 exposes an area of the pixel electrode 221); and wherein two first electrodes of two second sub-pixels or two first electrodes of two third sub-pixels in at least two pixels adjacent in the first direction or the second direction are electrically connected (Figs.7 and 8; [0017,0030,0133,0140], pixel electrodes 221’ of two OLED2 emitting the same color are connected to each other).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Yoo to include the teaching of Kang of providing a structure of OLED display comprising a pixel electrode, an intermediate layer, an opposite electrode; and a pixel defining layer such that two pixel electrodes of two OLED2 emitting the same color are connected to each other. The motivation would have been in order to simplify the pixel circuit and to improve manufacturing efficiency (Kang, [0066,0129,0151]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (US Pub 2012/0049726 A1) in view of Bian (US Pub 2020/0105187 A1) as applied to claim 3 above; further in view of Chao et al. (US Pub 2008/0001525 A1).
Regarding claim 3; Yoo and Bian teach the display panel of claim 3 as discussed above. Yoo and Bian do not teach that one of the plurality of pixels has a luminance center inside the triangle, and a distance from the luminance center to the first light- emitting zone of the pixel is less than a distance from the luminance center to the second light- emitting zone of the pixel or a distance from the luminance center to the third light-emitting zone of the pixel.
Chao teaches that one of the plurality of pixels has a luminance center inside the triangle (a pixel arrangement in a triangle, see Fig.2b), a distance from the luminance center to the first light- emitting zone of the pixel is less than a distance from the luminance center to the second light- emitting zone of the pixel or a distance from the luminance center to the third light-emitting zone of the pixel (Fig.2b, because the green light is most sensitive to the human eyes, therefore, a luminance center of the pixel is closer to the green light emission zone than the red light emission zone and the blue light emission zone).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the pixel arrangement of Yoo (Fig.10) to include the teaching of Chao of arranging the light emission zones as shown in Fig.2b. The motivation would have been in order to reduce the level of difficulty in the manufacturing process, and provide larger tolerance for preventing from color mixing during the process of fabricating the full-color OLED display panel (Chao, [0030]).
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN H TRUONG whose telephone number is (571)270-1630. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH D NGUYEN can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGUYEN H TRUONG/Examiner, Art Unit 2691  



/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691